Exhibit 10.1

JOINDER AGREEMENT

THIS JOINDER AGREEMENT (“Joinder Agreement”) is executed as of August 28, 2013
(the “Effective Date”), by HC-1946 TOWN PARK BOULEVARD, LLC, a Delaware limited
liability company (“Joining Party”), and delivered to KeyBank National
Association, as Agent, pursuant to §5.5 of the First Amended and Restated Credit
Agreement dated as of November 19, 2012, as amended by the First Amendment to
First Amended and Restated Credit Agreement and Amendment to Unconditional
Guaranty of Payment and Performance dated as of March 15, 2013, that certain
Second Amendment to First Amended and Restated Credit Agreement dated as of
June 11, 2013, and that certain Third Amendment to First Amended and Restated
Credit Agreement and Amendment to Other Loan Documents dated as of August 9,
2013, as from time to time in effect (collectively, the “Credit Agreement”), by
and among Carter/Validus Operating Partnership, LP (the “Borrower”), KeyBank
National Association, for itself and as Agent, and the other Lenders from time
to time party thereto. Terms used but not defined in this Joinder Agreement
shall have the meanings defined for those terms in the Credit Agreement.

RECITALS

A. Joining Party is required, pursuant to §5.5 of the Credit Agreement, to
become an additional Subsidiary Guarantor under the Guaranty, the Cash
Collateral Agreement, the Indemnity Agreement and the Contribution Agreement.

B. Joining Party expects to realize direct and indirect benefits as a result of
the availability to the Borrower of the credit facilities under the Credit
Agreement.

NOW, THEREFORE, Joining Party agrees as follows:

AGREEMENT

1. Joinder. By this Joinder Agreement, Joining Party hereby becomes a
“Subsidiary Guarantor” and a “Guarantor” under the Credit Agreement, the
Guaranty, the Cash Collateral Agreement, the Indemnity Agreement, and the other
Loan Documents with respect to all the Obligations of the Borrower now or
hereafter incurred under the Credit Agreement and the other Loan Documents, and
a “Subsidiary Guarantor” under the Contribution Agreement. Joining Party agrees
that Joining Party is and shall be bound by, and hereby assumes, all
representations, warranties, covenants, terms, conditions, duties and waivers
applicable to a “Subsidiary Guarantor” and a “Guarantor” under the Credit
Agreement, the Guaranty, the Cash Collateral Agreement, the Indemnity Agreement,
the other Loan Documents and the Contribution Agreement.

2. Representations and Warranties of Joining Party. Joining Party represents and
warrants to Agent that, as of the Effective Date, except as disclosed in writing
by Joining Party to Agent on or prior to the date hereof and approved by the
Agent in writing (which disclosures shall be deemed to amend the Schedules and
other disclosures delivered as contemplated in the Credit Agreement), the
representations and warranties contained in the Credit Agreement and the other
Loan Documents applicable to a “Guarantor” or “Subsidiary Guarantor” are true
and



--------------------------------------------------------------------------------

correct in all material respects as applied to Joining Party as a Subsidiary
Guarantor and a Guarantor on and as of the Effective Date as though made on that
date. As of the Effective Date, all covenants and agreements in the Loan
Documents and the Contribution Agreement of the Subsidiary Guarantors apply to
Joining Party and no Default or Event of Default shall exist or might exist upon
the Effective Date in the event that Joining Party becomes a Subsidiary
Guarantor.

3. Joint and Several. Joining Party hereby agrees that, as of the Effective
Date, the Guaranty, the Cash Collateral Agreement, the Contribution Agreement
and the Indemnity Agreement heretofore delivered to the Agent and the Lenders
shall be a joint and several obligation of Joining Party to the same extent as
if executed and delivered by Joining Party, and upon request by Agent, will
promptly become a party to the Guaranty, the Cash Collateral Agreement, the
Contribution Agreement and the Indemnity Agreement to confirm such obligation.

4. Further Assurances. Joining Party agrees to execute and deliver such other
instruments and documents and take such other action, as the Agent may
reasonably request, in connection with the transactions contemplated by this
Joinder Agreement.

5. GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACTUAL OBLIGATION
UNDER, AND SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1401,
BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK.

6. Counterparts. This Joinder Agreement may be executed in any number of
counterparts which shall together constitute but one and the same agreement.

[Signatures Begin on the Following Page]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Joining Party has executed this Joinder Agreement under seal
as of the day and year first above written.

 

“JOINING PARTY” HC-1946 TOWN PARK BOULEVARD, LLC, a Delaware limited liability
company By:   Carter/Validus Operating Partnership, LP, a Delaware limited
partnership, its sole member   By:   Carter Validus Mission Critical REIT, Inc.,
a Maryland corporation, its General Partner     By:   /s/ John E. Carter    
Name:   John E. Carter     Title:   Chief Executive Officer

ACKNOWLEDGED:

KEYBANK NATIONAL ASSOCIATION, as Agent

By:   /s/ Daniel Stegemoeller Name: Daniel Stegemoeller Title: Sr. Vice
President

[KeyBank/Carter Validus—Signature Page to Joinder Agreement]